Detailed Action
	This action is responsive to an original application filed on 6/28/2019 with acknowledgement that this application claims a priority date of 6/29/2018 to US Provisional Application 62/692,368.
	Claims 1-20 are currently pending.  Claims 1, 11, and 19 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 7, 11, and 18-19 are objected to because of the following informalities:
In Claim 1 Line 14, “the closed and wide-open position” should be revised to “the closed position and the wide-open position” to ensure proper antecedent basis.
In Claim 1 Lines 14-15, “the flow of an air/fuel mixture” should be revised to “a flow of an air/fuel mixture” to ensure proper antecedent basis.
In Claim 4 Line 1, “where the controller controls the motor” should be revised to “wherein the controller controls the motor” to correct an apparent scrivener’s error.
In Claim 7 Lines 11-12, “based on the detection of flow values received from the flow sensor” should be revised to “based on detection of flow values received from the flow sensor” to ensure proper antecedent basis.
In Claim 11 Line 14, “the closed and wide-open position” should be revised to “the closed position and the wide-open position” to ensure proper antecedent basis.
In Claim 11 Lines 14-15, “control the flow of an air/fuel mixture” should be revised to “control a flow of an air/fuel mixture” to ensure proper antecedent basis.
In Claim 11 Line 17, “the closed and wide-open position” should be revised to “the closed position and the wide-open position” to ensure proper antecedent basis.
In Claim 18 Line 2, “the flow of fluid from the spray gun” should be revised to “a flow of fluid from the spray gun” to ensure proper antecedent basis.
In Claim 19 Line 9, “control the speed of the engine” should be revised to “control a speed of the engine”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The term “mode selector” in Claims 2, 7, and 20.
The term “electronic governor system” in Claims 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The “mode selector” in Claims 2, 7, and 20 does not appear to have corresponding structure described in the specification.  See Paragraphs 0025-0026, which do not disclose structure associated with the claimed mode selector.
The “electronic governor system” in Claims 19-20 corresponds to Paragraph 0021 of the specification which states “The electronic governor system 100 includes a controller 120 coupled to the motor 112 and configured to control the operation of the motor 112”.  Therefore, the “electronic governor system” in Claims 19-20 will be interpreted as being a controller coupled with a motor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7-10, 12-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 7, and 20 are indefinite because the claim limitation “mode selector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Paragraph 0025 of the Specification states “The user interface 150 includes a mode selector 160 having various modes (e.g., mode A 162, mode B 164, mode C 166). As an example, mode A 162 includes a car washing mode, mode B 164 includes a siding mode, and mode C 166 includes a concrete mode. By selecting each mode, the user can select between varying flow characteristics provided by the pressure washer 10.”.  Furthermore, the mode selector 160 is only shown in Fig. 3 as being a block on a diagram.  The specification and drawings do not disclose any structure for the claimed mode selector.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 For the purpose of examination the term “mode selector” in Claims 2, 7, and 20 will be interpreted as being a set of buttons or equivalents thereof.
Claims 3-5 depend from Claim 2, therefore Claims 3-5 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 2 is indefinite.
Claims 8-10 depend from Claim 7, therefore Claims 8-10 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 7 is indefinite.  
Claims 4-5, 9-10, 13, and 16 are indefinite because the terms “high-pressure”, “low-pressure”, “high-flow” and “low-flow” are relative terms.   The term “high-pressure”, “low-pressure”, “high-flow”, and “low-flow” are not defined by the claim and the specification does not provide an explicit standard for ascertaining the requisite degree (Paragraphs 0029-0031 of the specification provide example pressures and flow-rates but do not provide a clear definition for the terms).  It is not clear what minimum pressure is required to be considered “high-pressure”, what maximum pressure is required to be considered “low-pressure”, what minimum flow-rate is required to be considered “low-flow” and what maximum flow-rate is required to be “high-flow”.  For the purpose of examination, the terms “high-pressure”, “low-pressure”, “high-flow” and “low-flow” in the claims will be interpreted as best understood by the examiner.
Claims 14-18 depend from Claim 13, therefore Claims 14-18 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 13 is indefinite.  
Claims 17-18 depend from Claim 16, therefore Claims 17-18 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 16 is indefinite.
Claim 7 is also indefinite because Line 3 states “the nozzle sensor structured to detect the one or more selectable nozzle orifices” and it is not clear if the nozzle sensor is structured to detect selection of the one or more selectable nozzle orifices, presence of the one or more selectable nozzle orifices, usage of the one or more selectable nozzle orifices, or something else.  Furthermore, there is improper antecedent basis for “the detection of the one or more selectable nozzle orifices” in Lines 10-11.  For the purpose of examination, Claim 6 Line 3 will be interpreted to state “the nozzle sensor structure to detect selection of one or more selectable nozzle orifices” and Claim 6 Lines 10-11 will be interpreted to state “detection of a selection of the one or more selectable nozzle orifices”.  A similar rejection applies to Claim 12.
Claims 8-10 depend from Claim 7, therefore Claims 8-10 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 7 is indefinite.
Claims 13-18 depend from Claim 12, therefore Claims 13-18 are also rejected under 35 U.S.C 112(b) for being indefinite because Claim 12 is indefinite.
Claim 14 is also indefinite because Lines 3-4 state “the second orifice produces a second spray ranging from a ten to a twenty degree spray” and it is not clear if “a ten to a twenty degree spray” means that the spray has a temperature of 10 degrees Celsius to 20 degrees Celsius, the spray produces a fan angle of 10 angular degrees to 20 angular degrees, or something else.  For the purpose of examination, Claim 14 Lines 3-4 will be interpreted to state “the second orifice produces a second spray having a fan angle that ranges from ten degrees to twenty degrees”.   A similar rejection applies to Claim 15.  
Claims 15-18 depend from Claim 14, therefore Claims 15-18 are also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 14 is indefinite.
Claims 16-18 depend from Claim 15, therefore Claims 16-18 are also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 15 is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 103 as being anticipated by US PGPUB 2013/0214059 A1 to Gilpatrick et al. (“Gilpatrick”).
As to Claim 19, Gilpatrick discloses a pressure washer (Fig. 1 #110 “water spraying device”) structured to output a pressurized fluid (See Paragraph 0001) comprising: 
an engine (Fig. 1 #114 “engine”) having a throttle plate (Paragraph 0037 “throttle” of a stepper motor) structured to move between a closed position and a wide-open position (See Paragraph 0051 disclosing the throttle being released.  Furthermore it is well known in the art of engines that a throttle on a stepper motor is a throttle plate that is structured to move between a closed position and a wide-open position.); 
a pump (Fig. 1 #116 “water pump”) having an inlet (Fig. 2 #134 “inlet”) and an outlet (Fig. 1 #136 “outlet”) that discharges fluid (See Paragraph 0027), wherein the pump is driven by the engine and structured to pressurize the fluid (See Paragraph 0027); 
a spray gun (Fig. 13 #410 “spray gun”) having a spray gun inlet fluidly coupled to the outlet of the pump (See Paragraph 0026), and a nozzle (Fig. 11 #328 “head”) structured to discharge the fluid (See Paragraph 0042), wherein the nozzle includes one or more selectable nozzle orifices (Fig. 11 #330 “nozzle orifices”); and 
an electronic governor system (See Fig. 11, the electronic governor system comprises #320 “stepper motor” and #316 “circuitry”) structured to control the speed of the engine in response to a selection of at least one of the one or more selectable nozzle orifices (See Paragraphs 0037 and Paragraph 0050).
As to Claim 20, in reference to the pressure washer of Gilpatrick as applied to Claim 19 above, Gilpatrick further discloses comprising: 
a user interface (Fig. 11 #332 “interface”) comprising a mode selector (Fig. 11 #334 “electronic display” which has buttons per Paragraph 0043) having one or more selectable mode options (See Paragraph 0047);
wherein the electronic governor system controls the motor to open and close the throttle plate in response to a selection of at least one of the one or more selectable mode options (See Gilpatrick Paragraphs 0045-0046.  Also See Paragraph 0028 further disclosing that variations of pressures within modes are controlled by the engine speed, which is controlled by the throttle plate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilpatrick in view of US PGPUB 2008/0245899 A1 to Parris et al. (“Parris”).
As to Claim 1, Gilpatrick discloses a pressure washer (Fig. 1 #110 “water spraying device”, See Annotated Fig. 1) structured to output a pressurized fluid (See Paragraph 0001) comprising: 
an engine (Fig. 1 #114 “engine”) having a throttle plate (Paragraph 0037 “throttle”) structured to move between a closed position and a wide-open position (See Paragraph 0051 disclosing the throttle being released.  Furthermore it is well known in the art of engines that a throttle on a stepper motor is a throttle plate that is structured to move between a closed position and a wide-open position.); 
a pump (Fig. 1 #116 “water pump”) having an inlet (Fig. 2 #134 “inlet”) and an outlet (Fig. 1 #136 “outlet”) that discharges fluid (See Paragraph 0027), wherein the pump is driven by the engine and structured to pressurize the fluid (See Paragraph 0027); 
a spray gun (Fig. 13 #410 “spray gun”) having a spray gun inlet fluidly coupled to the outlet of the pump (See Paragraph 0026), and a nozzle (Fig. 11 #328 “head”) structured to discharge the fluid (See Paragraph 0042), wherein the nozzle includes one or more selectable nozzle orifices (Fig. 11 #330 “nozzle orifices”); and 
an electronic governor system structured to control a speed of the engine (See Fig. 11 and Paragraph 0050), the electronic governor system comprising: 
a motor (Paragraph 0037 “stepper motor”, See #320 in Fig. 11) coupled to the throttle plate and structured to move the throttle plate between the closed and wide-open position (See Paragraph 0037 and 0050, it is understood that the motor is structured such that it adjusts a throttle plate between a closed position and a wide-open position); and 
a controller (Fig. 11 #316 “circuitry”, See Paragraph 0050 describing the circuitry as an “electronic engine control module”) coupled to the motor to control the motor to control the speed of the engine in response to a selection of at least one of the one or more selectable nozzle orifices (See Paragraphs 0037 and 0050).
Regarding Claim 1, in reference to the pressure washer of Gilpatrick as applied above, Gilpatrick does not disclose wherein the electronic governor system comprises a carburetor structured to mix incoming air with fuel for combustion in one or more cylinders of the engine, and wherein the throttle plate controls the flow of an air/fuel mixture from the carburetor (Paragraph 0044 discloses a throttle stepper motor but whether a carburetor is used with the motor is not specifically disclosed.  Paragraph 0046 also discloses a cam being used in addition to a throttle to directly change pressure output of the pump based on the slant angle.).
However, Parris discloses 
a pressure washer (Fig. 1 #10 “pressure washer”) structured to output a pressurized fluid (See Paragraph 0003) comprising: 
an engine (Fig. 1 #E “engine”) having a throttle plate (Paragraphs 0017 “throttle plate”) structured to move between a closed position and a wide-open position (See Paragraphs 0017 and 0029); 
a pump (Fig. 1 #16 “pump assembly” with #40 “manifold” shown in Fig. 2) having an inlet (Fig. 2 #44 “low pressure inlet”) and an outlet (Fig. 2 #46 “high pressure outlet”) that discharges fluid (See Paragraph 0020), wherein the pump is driven by the engine and structured to pressurize the fluid (See Paragraph 0030); 
a spray gun (Fig. 1 #106 “wand”) having a spray gun inlet fluidly coupled to the outlet of the pump (See Paragraph 0021), and a nozzle (See an end of #106 in Annotated Fig. 1) structured to discharge the fluid (See Paragraph 0029); and 
an electronic governor system structured to control a speed of the engine (See Paragraph 0032 disclosing an electronic actuator system that can control power source 14), the electronic governor system comprising: 
a carburetor (Paragraph 0017 “carburetor”) structured to mix incoming air with fuel for combustion in one or more cylinders of the engine (See Paragraph 0016 disclosing cylinder block E1);
a motor (Fig. 3 #33 “throttle control”) coupled to the throttle plate and structured to move the throttle plate between the closed and wide-open position to control the flow of an air/fuel mixture from the carburetor (See Paragraph 0017); and 
a controller (Fig. 2 #20 “actuator system”, Per Paragraph 0032 it is understood that the actuator system can be electronic) coupled to the motor to control the motor to control the speed of the engine (See Paragraph 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure washer of Gilpatrick such that the electronic governor system comprises a carburetor structured to mix incoming air with fuel for combustion in one or more cylinders of the engine, and the throttle plate controls the flow of an air/fuel mixture from the carburetor, without the pump being controlled by a cam, as taught by Parris, since doing so would utilize simple substitution of one known element for another to obtain the predictable result of directly controlling the engine speed with just the throttle plate (See Paragraph 0017).
As to Claim 2, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 1 above, Gilpatrick further discloses comprising: 
a user interface (Fig. 11 #332 “interface”) comprising a mode selector (Fig. 11 #334 “electronic display” which has buttons per Paragraph 0043) having one or more selectable mode options (See Paragraph 0047);
wherein the controller controls the motor to open and close the throttle plate in response to a selection of at least one of the one or more selectable mode options (See Paragraphs 0045-0046).
As to Claim 3, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 2 above, Gilpatrick further discloses wherein the user interface is positioned on the spray gun (See Fig. 13), the user interface communicably coupled to the electronic governor system via wireless communication (See Paragraph 0045 and wireless transmitter #33 in Fig. 11).
As to Claim 4, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 2 above, Gilpatrick in view of Parris further discloses wherein the controller controls the motor to move the throttle plate to the wide-open position when a high-pressure and low-flow mode is selected (See Gilpatrick Paragraphs 0045-0048, a high-pressure low flow mode is #210 in Fig. 12.  See Parris Paragraph 0029 disclosing the throttle plate being in the wide-open position when high pressure is provided).
As to Claim 5, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 2 above, Gilpatrick in view of Parris further discloses wherein the controller controls the motor to move the throttle plate to an intermediary position between the closed position and the wide-open position when a low-pressure and high-flow mode is selected (See Gilpatrick Paragraphs 0045-0048, a low-pressure and high-flow mode is #212 in Fig. 12, it is understood that the throttle plate is moved to an intermediary position that is not fully open when the throttle plate changes the engine speed).
As to Claim 6, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 1 above, Gilpatrick in view of Parris further discloses comprising a flow sensor (See Gilpatrick Fig. 2 #150 “pressure sensor”) fluidly coupled to the spray gun and communicably coupled to the controller (See Gilpatrick Paragraph 0051, #150 is fluidly coupled to the spray gun via the pump 116 and coupled to the controller since it communicates instructions to the engine), the flow sensor structured to detect at least one of a pressure value and a flow-rate value of the fluid flowing through the spray gun (See Gilpatrick Paragraph 0051, #150 is structured to detect a pressure value of fluid flowing through the spray gun); 
wherein the controller controls the motor to move the throttle plate to the closed position upon receiving a no-flow data value from the flow sensor indicative of no fluid flowing through the spray gun (See Gilpatrick Paragraph 0051 disclosing the controller moving the throttle plate to an idle position.  See Parris Paragraph 0017 disclosing that an idle position corresponds to the throttle plate being in a closed position).
As to Claim 7, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 1 above, Gilpatrick further discloses comprising: 
a nozzle sensor coupled to the nozzle and communicably coupled to the controller, the nozzle sensor structured to detect the one or more selectable nozzle orifices (See Paragraph 0044 disclosing that rotation of head 328 is sensed which corresponds to a selection of a nozzle orifice 330); 
a flow sensor (Fig. 2 #150 “pressure sensor”) fluidly coupled to the spray gun and communicably coupled to the controller (See Gilpatrick Paragraph 0051, #150 is fluidly coupled to the spray gun via the pump 116 and coupled to the controller since it communicates instructions to the engine), the flow sensor structured to detect at least one of a pressure value and a flow-rate value of the fluid flowing through the spray gun (See Gilpatrick Paragraph 0051, #150 is structured to detect a pressure value of fluid flowing through the spray gun); and 
a user interface (Fig. 11 #332 “interface”) comprising a mode selector having one or more selectable mode options (Fig. 11 #334 “electronic display”, which per Paragraph 0043 can include buttons);
wherein the controller controls the motor to move the throttle plate between the wide-open position and the closed position based on the detection of the one or more selectable nozzle orifices, based on the detection of flow values received from the flow sensor, and based on a selection of at least one of the one or more selectable mode options (See Paragraphs 0050-0051).
As to Claim 8, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 7 above, Gilpatrick in view of Parris further discloses wherein the controller controls the motor to move the throttle plate to the closed position upon receiving a no-flow data value from the flow sensor indicative of no fluid flowing through the spray gun (See Gilpatrick Paragraph 0051 disclosing the controller moving the throttle plate to an idle position.  See Parris Paragraph 0017 disclosing that an idle position corresponds to the throttle plate being in a closed position).
As to Claim 9, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 7 above, Gilpatrick in view of Parris further discloses wherein the controller controls the motor to move the throttle plate to the wide-open position upon receiving active-flow data value from the flow sensor indicative of fluid flowing through the spray gun, receiving an indication of selection of a high-pressure nozzle orifice, and receiving data indicative of selection of a high-pressure mode (See Gilpatrick Paragraph 0051 disclosing the controller moving the throttle plate to an open position when the sensor indicates fluid flowing through the spray gun.  Also, see Gilpatrick Paragraphs 0045-0048, a high-pressure nozzle orifice is #214 in Fig. 12, a high-pressure mode is #210 in Fig. 12.  Additionally, see Parris Paragraph 0029 disclosing the throttle plate being in the wide-open position when high pressure is provided).
As to Claim 10, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 7 above, Gilpatrick further discloses wherein the controller controls the motor to move the throttle plate to an intermediary position between the wide-open position and the closed position upon receiving active-flow data value from the flow sensor indicative of fluid flowing through the spray gun, receiving an indication of selection of a low-pressure nozzle orifice, and receiving data indicative of selection of a high-pressure mode (See Gilpatrick Paragraph 0051 disclosing the controller moving the throttle plate to an open position when the sensor indicates fluid flowing through the spray gun.  Also see Gilpatrick Paragraphs 0045-0048, a high-pressure mode is another mode #211 in Annotated Fig. 12, a low-pressure nozzle orifice is #217 in Fig. 12.  It is understood that the throttle plate is moved to an intermediary position that is not fully open when the throttle plate changes the engine speed).
As to Claim 11, Gilpatrick discloses a pressure washer (Fig. 1 #110 “water spraying device”) structured to output a pressurized fluid (See Paragraph 0001) comprising: 
an engine (Fig. 1 #114 “engine”) having a throttle plate (Paragraph 0037 “throttle”) structured to move between a closed position and a wide-open position (See Paragraph 0051 disclosing the throttle being released, furthermore it is well known in the art of engines that a throttle on a stepper motor is a throttle plate that is structured to move between a closed position and a wide-open position.); 
a pump (Fig. 1 #116 “water pump”) having an inlet (Fig. 2 #134 “inlet”) and an outlet (Fig. 1 #136 “outlet”) that discharges fluid (See Paragraph 0027), wherein the pump is driven by the engine and structured to pressurize the fluid (See Paragraph 0027); 
a spray gun (Fig. 13 #410 “spray gun”) having a spray gun inlet fluidly coupled to the outlet of the pump (See Paragraph 0026), and a nozzle (Fig. 11 #328 “head”) structured to discharge the fluid (See Paragraph 0042), wherein the nozzle includes one or more selectable nozzle orifices (Fig. 11 #330 “nozzle orifices”); and 
an electronic governor system structured to control a speed of the engine (See Fig. 11 and Paragraph 0050), the electronic governor system comprising: 
a motor (Paragraph 0037 “stepper motor”) coupled to the throttle plate and structured to move the throttle plate between the closed and wide-open position (See Paragraph 0037 and 0050, it is understood that the motor is structured such that it adjusts a throttle plate between a closed position and a wide-open position); and 
a controller (Fig. 11 #316 “circuitry”, See Paragraph 0050 describing the circuitry as an “electronic engine control module”) coupled to the motor to control the motor to control the throttle plate between the closed and wide-open position in response to a selection of at least one of the one or more selectable nozzle orifices (See Paragraphs 0037 and 0050).
Regarding Claim 11, in reference to the pressure washer of Gilpatrick as applied above, Gilpatrick does not disclose wherein the electronic governor system comprises a carburetor structured to mix incoming air with fuel for combustion in one or more cylinders of the engine, and wherein the throttle plate controls the flow of an air/fuel mixture from the carburetor (Paragraph 0044 discloses a throttle stepper motor but whether a carburetor is used with the motor is not specifically disclosed.  Paragraph 0046 also discloses a cam being used in addition to a throttle to directly change pressure output of the pump based on the slant angle).
However, Parris discloses a pressure washer (Fig. 1 #10 “pressure washer”) structured to output a pressurized fluid (See Paragraph 0003) comprising: 
an engine (Fig. 1 #E “engine”) having a throttle plate (Paragraphs 0017 “throttle plate”) structured to move between a closed position and a wide-open position (See Paragraphs 0017 and 0029); 
a pump (Fig. 1 #16 “pump assembly” with #40 “manifold” shown in Fig. 2) having an inlet (Fig. 2 #44 “low pressure inlet”) and an outlet (Fig. 2 #46 “high pressure outlet”) that discharges fluid (See Paragraph 0020), wherein the pump is driven by the engine and structured to pressurize the fluid (See Paragraph 0030); 
a spray gun (Fig. 1 #106 “wand”) having a spray gun inlet fluidly coupled to the outlet of the pump (See Paragraph 0021), and a nozzle (See an end of #106 in Fig. 1) structured to discharge the fluid (See Paragraph 0029); and 
an electronic governor system structured to control a speed of the engine (See Paragraph 0032 disclosing an electronic actuator system that can control power source 14), the electronic governor system comprising: 
a carburetor (Paragraph 0017 “carburetor”) structured to mix incoming air with fuel for combustion in one or more cylinders of the engine (See Paragraph 0016 disclosing cylinder block E1);
a motor (Fig. 3 #33 “throttle control”) coupled to the throttle plate and structured to move the throttle plate between the closed and wide-open position to control the flow of an air/fuel mixture from the carburetor (See Paragraph 0017); and 
a controller (Fig. 2 #20 “actuator system”, Per Paragraph 0032 it is understood that the actuator system can be electronic) coupled to the motor to control the throttle plate between the closed and wide-open position (See Paragraph 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure washer of Gilpatrick such that the electronic governor system comprises a carburetor structured to mix incoming air with fuel for combustion in one or more cylinders of the engine, and the throttle plate controls the flow of an air/fuel mixture from the carburetor, without the pump being controlled by a cam, as taught by Paris, since doing so would utilize simple substitution of one known element for another to obtain the predictable result of directly controlling the engine speed with just the throttle plate (See Paragraph 0017).
As to Claim 12, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 11 above, Gilpatrick further discloses comprising a nozzle sensor coupled to the nozzle and communicably coupled to the controller, the nozzle sensor structured to detect the one or more selectable nozzle orifices (See Paragraph 0044 disclosing that rotation of head 328 is sensed which corresponds to a selection of a nozzle orifice 330); 
wherein the controller controls the motor to move the throttle plate between the wide-open position and the closed position based on the detection of the one or more selectable nozzle orifices (See Paragraphs 0037 and 0050).
As to Claim 13, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 12 above, Gilpatrick in view of Parris further discloses wherein the controller controls the motor to move the throttle plate to the wide-open position upon receiving an indication of a first orifice selection, wherein the first orifice is a high-pressure nozzle producing a first spray of high-pressure and low-flow fluid (See Gilpatrick Paragraphs 0045-0048, a first orifice is #214 in Fig. 12.  See Parris Paragraph 0029 disclosing the throttle plate being in the wide-open position when high pressure is provided).
As to Claim 14, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 13 above, Gilpatrick in view of Parris further discloses wherein the controller controls the motor to move the throttle plate to a second position between the wide-open position and the closed position upon receiving an indication of a second orifice selection (See Gilpatrick Paragraphs 0045-0048, a second orifice selection is #215 in Fig. 12, it is understood that the throttle plate is moved to a second position that is not fully open when the throttle plate changes the engine speed.  See Gilpatrick Paragraph 0028 disclosing that variations in pressure and flow is controlled by engine speed.  The engine speed is controlled by the throttle plate.  See Parris Paragraph 0017 disclosing that how far closed the throttle plate is corresponds to how fast the engine operates and thus how much pressure the pump outputs).
Regarding Claim 14, Gilpatrick does not specifically disclose wherein the second orifice produces a second spray ranging from a ten to a twenty degree spray.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second orifice of Gilpatrick such that it produces a spray ranging from a ten to a twenty degree spray, since such a fan angle is a result effective variable, wherein the fan angle of a second spray produced by the second orifice would affect the ability of the pressure washer to spray over a desired target surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second orifice spray with any fan angle, including one ranging from ten to twenty degrees, since doing so would change a result effective variable to yield the predictable result of spraying a desired amount of water with a desired spray coverage.  Furthermore, it would have only required routine optimization to determine an optimal fan angle from a finite number of identified, predictable solutions for having optimal spray coverage on a particular surface, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  
As to Claim 15, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 14 above, Gilpatrick in view of Parris further discloses wherein the controller controls the motor to move the throttle plate to a third position between the wide-open position and the closed position upon receiving an indication of a third orifice selection (See Gilpatrick Paragraphs 0045-0048, a third orifice selection is #220 in Fig. 12, it is understood that the throttle plate is moved to a third position that is not fully open when the throttle plate changes the engine speed), 
wherein the third position is nearer the closed position than the second position (See Gilpatrick Paragraph 0028 disclosing that variations in pressure and flow is controlled by engine speed.  The engine speed is controlled by the throttle plate, thus it is understood that when the third orifice is selected the throttle plate moves further to a closed position to decrease the engine speed and have the pump output less pressure compared to the second orifice.  See Parris Paragraph 0017 disclosing that how far closed the throttle plate is corresponds to how fast the engine operates and thus how much pressure the pump outputs).
Regarding Claim 15, Gilpatrick does not specifically disclose wherein the third orifice produces a third spray ranging from a thirty to a fifty degree spray.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third orifice of Gilpatrick such that it produces a spray ranging from a thirty to a fifty degree spray, since such a fan angle is a result effective variable, wherein the fan angle of a third spray produced by the third orifice would affect the ability of the pressure washer to spray over a desired target surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third orifice spray with any fan angle, including one ranging from thirty to fifty degrees, since doing so would change a result effective variable to yield the predictable result of spraying a desired amount of water with a desired spray coverage.  Furthermore, it would have only required routine optimization to determine an optimal fan angle from a finite number of identified, predictable solutions for having optimal spray coverage on a particular surface, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  
As to Claim 16 in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 15 above, Gilpatrick in view of Parris further discloses wherein the controller controls the motor to move the throttle plate to a fourth position between the wide-open position and the closed position upon receiving an indication of a fourth orifice selection, wherein the fourth orifice is a high-flow nozzle producing a fourth spray of high-flow and low-pressure fluid (See Gilpatrick Paragraphs 0045-0048, a fourth orifice selection is #222 in Fig. 12, it is understood that the throttle plate is moved to a fourth position that is not fully open when the throttle plate changes the engine speed); 
wherein the fourth position is nearer the closed position than the third position (See Gilpatrick Paragraph 0028 disclosing that variations in pressure and flow is controlled by engine speed.  The engine speed is controlled by the throttle plate, thus it is understood that when the fourth orifice is selected the throttle plate moves further to a closed position to decrease the engine speed and have the pump output less pressure compared to the third orifice.  See Parris Paragraph 0017 disclosing that how far closed the throttle plate is corresponds to how fast the engine operates and thus how much pressure the pump outputs).
As to Claim 17, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 16 above, Gilpatrick further discloses wherein the one or more selectable nozzle orifices are radially positioned about an axis of rotation of the nozzle (See #330 located on head #328 in Fig. 11, See Paragraph 0042).
As to Claim 18, in reference to the pressure washer of Gilpatrick in view of Parris as applied to Claim 16 above, Gilpatrick further discloses wherein the spray gun includes a grip (Fig. 8 #184 “grip”) and a trigger (Fig. 1 #117 “trigger”) structured to control the flow of fluid from the spray gun (See Paragraph 0035), wherein a grip sensor (Paragraph 0035 “pressure sensor”) is positioned on a grip portion of at least one of the grip and the trigger (See Paragraph 0035 disclosing a grip sensor on the grip); 
wherein the grip sensor communicates grip pressure values to the controller and the controller controls the motor to move the throttle plate between the wide-open position and the closed position in response to the grip pressure values (See Paragraph 0035 disclosing that a pressure sensor on the grip communicates to a change in speed of the engine, which is understood includes moving the throttle plate between the wide-open position and closed position in response to grip pressure values).

    PNG
    media_image1.png
    834
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    772
    657
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    603
    665
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
July 5, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 8, 2022